Citation Nr: 1524160	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  05-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1961 to August 1969 and from July 1970 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.

These claims were previously remanded by the Board in September 2011 for additional development.

Separately, the Board notes that it granted service connection for an abdominal aortic aneurysm, peripheral vascular disease, and tinnitus in the September 2011 decision.  A subsequent September 2011 rating decision from the Appeals Management Center (AMC) in Washington, D.C., implemented the Board's grant of service connection for tinnitus.  However, based on a review of the claims file, it does not appear that the grants of service connection for an abdominal aortic aneurysm or peripheral vascular disease have also been implemented.  There is no rating decision from the AMC or the RO granting these claims, and the most recent rating codesheet in the file, from August 2012, does not list these conditions as service-connected disabilities.  The Agency of Original Jurisdiction (AOJ) for these claims, whether it is the RO or the AMC, must immediately take the appropriate action to implement the Board's decision to grant the Veteran's claims for service connection for an abdominal aortic aneurysm and peripheral vascular disease.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).  



FINDING OF FACT

In written statements dated July 2013 and April 2015, the Veteran's representative withdrew the claims of entitlement to service connection for PTSD and left ear hearing loss, respectively.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims of entitlement to service connection for left ear hearing loss and PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the claims for service connection for left ear hearing loss and PTSD were remanded by the Board in September 2011.  The Veteran's representative submitted a written statement in July 2013 indicating the Veteran's is withdrawing his appeal for service connection for PTSD.  In April 2015, the Veteran's representative submitted a written statement indicating the Veteran's is withdrawing his appeal for service connection for left ear hearing loss.   

According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The representative's statements are both in writing, include the Veteran's name and claim number, and clearly express the intent to withdraw his appeal of these two claims. And since the Board had not yet issued a decision concerning these claims, the criteria are met for their withdrawal.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 


ORDER

The claim for service connection for left ear hearing loss is dismissed.

The claim for service connection for PTSD is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


